           Case 1:18-cv-01360-PGG Document 66 Filed 03/22/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                     Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

sisaacson@faillacelaw.com

                                   March 21, 2019

BY ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                          Re:      Upon Jochola, et al v. Green Summit Group LLC, et al.
                                   18-cv-1360

                                   Cruz Sanchez, et al v. Rainbow Umbrella, LLC, et al.
                                   17-cv-9065


Your Honor:

       This office represents Plaintiffs in the above- referenced matters. We write jointly with
counsel for Defendants to request a 30 day extension to file Plaintiffs’ motion for settlement to
April 22, 2019. The reason for the request is because the parties will shortly circulate a draft
agreement and will review and send it to the respective clients after review. Thus, we respectfully
request a deadline of April 22, 2019 to submit Plaintiffs’ motion for settlement. We thank the
Court for its time and attention to this matter.


                                   Respectfully Submitted,


                                   ____/s/_Michael Faillace
                                   Michael Faillace


cc:     Jason Klimpl, Esq. (via ECF)
        Vincent Miranda, Esq. (via ECF)




                          Certified as a minority-owned business in the State of New York
